Citation Nr: 0923476	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the RO.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2004.  

The Board remanded the case in September 2004 and December 
2005 for additional development of the record.  


FINDING OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy during his service, including that in the Republic 
of Vietnam.  

2.  The Veteran currently is not shown to have a diagnosis of 
PTSD that is based on verified stressor or any other 
potentially verifiable event or incident of his period of 
active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claims of service connection, the 
requirements of VCAA have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

VA notified the Veteran in December 2001 and March 2002 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

A March 2009 Supplemental Statement of the Case provided to 
him with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, post-service VA treatment reports have been obtained 
and associated with the claims file.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Background

The Veteran's service treatment record is negative for 
complaints, treatment, or diagnosis of an innocently acquired 
psychiatric condition to include PTSD.  

The Veteran asserts that he has PTSD as the result of 
stressors experienced during service.  

Specifically, the Veteran reports having served as a military 
policeman (MP) in Phu Tan, Pleiku and An Khe for one year.  
He reports that he led convoys from camp to camp (through the 
Mang Yang and the An Khe Passes) and often returning alone 
through the dangerous passes.  

The Veteran also reported witnessing a Vietnamese baby 
getting run over by a truck, seeing soldiers overdose on 
drugs and die with needles protruding from their arms, and 
seeing another MP shoot and kill an American soldier in an 
alley after the soldier had opened fire.  He also reports 
that, throughout his tour of duty in Vietnam, he was exposed 
to small arms fire as well as mortar and rocket attacks.  

The Veteran asserts that the shooting of the soldier by an MP 
took place in January, February or March of 1971, while he 
stationed in the Republic of Vietnam.  He stated that the MP 
was in his unit, the 560th MP Battalion.  

The report of a VA PTSD examination conducted in January 2003 
shows that the examiner did not have an opportunity to review 
the claims file.  The Veteran described stressors related to 
his military service as an MP with the 516th MP Battalion and 
the 560th MP Battalion.  He reported seeing dead bodies while 
on convoys and seeing another MP in his unit shoot a soldier 
after the soldier shot at him.  He also recalled seeing a 
child killed when a woman pushed her baby in front of an 
American vehicle.  

After taking a history and performing an examination of the 
Veteran, the examiner provided a diagnosis of rule out PTSD.  
The examiner added that the Veteran might have some PTSD 
symptoms, but appeared to be exaggerating during his 
interview.  

A June 2003 letter from a VA licensed psychologist referenced 
various service-related reports and newspaper articles 
concerning the 560th Military Police.  One such document 
involved the award of the Silver Star Citation to a Sergeant 
(not the Veteran) who served with the 560th MP unit.  

According to the documents, the VA psychologist opined that 
the Veteran's "claimed stressor(s) [were] consistent with 
the circumstances, condition, or hardships of the veteran's 
service."  Essentially the examiner indicated that the 
Veteran had PTSD which appeared to be related to his 
experiences in Vietnam.  

This same psychologist opined in August 2002 that the Veteran 
was severely disabled by PTSD.  She noted that the 560th MP 
unit served in areas that were well known for frequent and 
severe engagements with the North Vietnamese Army.  

The service personnel record shows that the Veteran, from 
December 1970 to June 1971, while in the Republic of Vietnam, 
was assigned to 560th MP Co., 93rd MP Bn.  However, he is not 
shown to have received any decoration or award that would be 
consistent with his having had combat with the enemy while 
serving in the Republic of Vietnam from December 1970 to 
December 1971.  

As noted previously, no independent verification or 
corroboration could be made with respect to the Veteran's 
claimed stressors.  

In a December 2002 letter, the VA psychologist opined that 
the Veteran's diagnosed PTSD was secondary to his duties in 
Vietnam from December 1970 to December 1971.  While the 
letter included references to the activities of the 560th MP 
unit, it did not include any evidence of a verified stressor 
relating to the service.  

The RO in this regard has taken steps to attempt to verify 
the incident involving the 560th MP Battalion when an MP shot 
a soldier in early 1971 in Vietnam.  The MP who was allegedly 
killed, according to the Veteran, was named "Murphy."  

A December 2006 response from U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR) showed it had 
researched the 1970 unit history of the 560th Military Police 
Company.  

A search of the U.S. Army Casualty database, for the period 
from December 13, 1970, to December 31, 1971, showed that it 
included 24 soldiers with the last name of Murphy.  It was 
noted that the Veteran needed provide more specific 
information as to the identity of "Murphy" (i.e., his full 
name).  Essentially, in this case, none of the Veteran's 
claimed stressors have been verified or are capable of being 
verified.  

As part of a November 2008 VA Form 21-4138, the Veteran noted 
that the MP, who was shot and killed in Vietnam, was named 
"Merkindike."  He also was referred to as "Mert."  An 
attempt to verify this new information, concerning one of the 
Veteran's alleged stressors was initiated in December 2008.  

A January 2009 JSRRC response shows that it had again sought 
to verify the Veteran's claimed stressor.  It added that 
there were no casualty deaths recorded for personnel assigned 
to the 560th Military Police (MP) Company during the 
Veteran's stated tour dates.  A search of the Vietnam 
casualty data did not show the name "Merkindike," or any 
variations of that name.  


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  

Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  


Analysis

In this case, the service personnel records do not serve to 
establish that the Veteran engaged in combat with the enemy.  
His bare assertions of service stressors are not sufficient 
to establish that they occurred; rather, his stressors must 
be established by official service records or other 
independently verifiable evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

Moreover, the diagnosis of PTSD must be based either on 
events during demonstrated combat with the enemy or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the Veteran's unverified stressors.  

Although the Veteran has identified several events during 
service, the attempts to have JSRRC verify any of these 
claimed incidents have proven to be unsuccessful.  In 
significant part, this is due to the Veteran's failure to 
provide sufficient specific detail concerning certain aspects 
of his claimed stressors, for example, the full name of the 
MP who he reportedly witnessed being killed.  JSRRC has 
indicated that additional evidence was needed to be provided 
by him, such as full names of causalities, to assist JSRRC in 
its research.  

In addition, other of the claimed stressors are of a more 
anecdotal nature and, as such, are not capable of being 
verified through official records.  Without independent 
corroboration, none may be accepted as a stressor to support 
the diagnosis of PTSD in this case.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on VA to prove the claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the factual data required by VA to provide a successful 
search, such as the names, dates and places of the stressors 
are straightforward facts and do not place an impossible or 
onerous task on the appellant.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  

While a VA medical professional (psychologist) in December 
2002 provided a diagnosis of PTSD, and commented that the 
disorder was related to the Veteran's experiences in Vietnam 
(see also June 2003 letter submitted by the VA psychologist), 
there is no evidence independently verifying any claimed 
stressor in service.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


